GRAY, Circuit Judge
(dissenting). The written contract between the plaintiff and Addicks, as president of the Bay State Gas Company, recited what purported to be a perfect and plenary license in said plain*118tiff, and implied a present right to grant the same to the Bay State Gas Company. The language is:
“Whereas said Kent has purchased the right to vend, use and manufacture acetylene gas in Massachusetts, under certain patent rights from the Electro Gas Company of West Virginia and the U. S. Acetylene Liquefaction Company of New York.”
As the matter stood under this eontract, the defendant had a right to suppose that, upon the performance of the covenants on his part to be performed, he would be thereupon invested with the full and complete right to “vend, use and manufacture acetylene gas in the city of Boston and town of Brookline, in the commonwealth of Massachusetts.” As a matter of fact, those contracts with the Electro Gas Company and the Acetylene Company vested no rights as to their recited patents in the plaintiff. They were executory agreements, undertaking to grant licenses to a New Jersey corporation to be thereafter organized by the plaintiff, with $2,000,000 capital, $250,-000 of which was to be'paid up. Numerous conditions were imposed upon the enjoyment of the rights thereafter to be conveyed to this New Jersey corporation, which absolutely negatived the right to grant a plenary license, even if the contract had been one between this corporation and the defendant. Its title was imperfect, by reason of the qualifications and limitations annexed thereto.
Under these circumstances, it seems to me, as it did to the learned judge of the court below, that it was incompetent for the plaintiff to attempt to cure this clearly defective title, or want of title, in himself, by testimony as to the verbal promises of certain officers of the patent-owning corporations, to procure from the said corporations licenses to the plaintiff’s grantees in conformity with his contracts with them. The plaintiff was bound to prove, as well as aver, that he was always able and ready to comply with the contract. The title he put in evidence was clearly inadequate to support this requirement. I do not think that anything short of a complete and executed contract from these corporations with the plaintiff covering the premises, would be sufficient to support the plaintiff in his suit against the defendant.
Again, no authority was shown or offered to be shown on the part of the persons with whom the plaintiff avers that he dealt, to bind the corporations. It was quite beside the case to offer testimony that in other cases such officers, after making such promises, had procured an execution of them by the corporations for whom they held themselves out as acting. Such corporations could repudiate the action of their agents or pretended agents, justly or unjustly, and this defendant would have no possible remedy therefor against the corporations. What the plaintiff was required to have under his contract with the defendant, as president of the Bay State Gas Company, was a present right to grant the license he pretended to grant in his contract with him, — the right in praesenti, not a contingent right, dependent upon the happening of something in the future, or the execution or non-execution of promised contracts. Even if we were at liberty to infer an agency from the testimony offered, the refusal of the company to be bound by the acts of such agent, would leave *119the plaintiff in this case without the title necessary to support the pretended grant to the Bay State Gas Company. A refusal, even though unlawful, of the corporations to convey to the plaintiff what he says in his contract with the defendant they had conveyed, would negative the plaintiff’s assertion of title. The plaintiff not only was without the title that he covenanted that he possessed and sold to defendant, but the contract which he actually had with the corporations owning the patent was an elaborate and specific one, which was utterly inconsistent with the assertion of the plaintiff, that he had “purchased the right to vend, use and manufacture acetylene gas in Massachusetts under certain patent rights,” etc. Besides other restrictive conditions in this contract, there was a positive covenant against assignment, forbidding the very thing which the plaintiff had undertaken to do in his contract with defendant. Whether Dickerson, as agent of the patent-owning corporations, was authorized to waive this and other conditions of the written contract, might be a question between the plaintiff and such corporations, but neither the defendant nor the Bay State Gas Company was privy to such contract of waiver, and were not concerned therein. The patent-owning corporations might or might not recognize the authority of this agent, and the plaintiff might or might not succeed in showing that he had an enforceable demand against them. However this might be, plaintiff never was in the situation to make good his statement, that he had purchased and possessed the thing he agreed to sell, either by his original contracts with the corporations, or by an execution of the new contracts which it is alleged Dickerson agreed to make. The error of the contention of the plaintiff, is in confusing this case with a suit against a principal, on a contract made by one whom it has held out by a course of business as its agent. It is not sought in this suit to fix a liability on such a principal, by showing that the contract, on which suit is brought, was made by an authorized agent.
No offer of testimony was made by.the plaintiff, tending to show that he had the title he was required to have, by his contract with the defendant. In fact, the offers made and refused by the learned judge of the court below, implied the want of such requisite title in the plaintiff.
Bor these reasons, I think the judgment of the court below should be affirmed.